Title: Thomas Boylston Adams to John Quincy Adams, 29 December 1799
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					
						No 12.
					
					11. Octr: 26.
					My dear Sir.
					Philadelphia 29th: December 99
				
				Since the date of my last letter, I have received none from you, of course I do not feel very culpable in having suffered so long an interval to elapse without writing, though, if a direct opportunity from this place had offered, I should not have neglected it. In my last, I

promised to make out my Account at the commencement of the next Century, & this I intend doing, to accompany the present No 12 having written to Dr: Tufts requesting him to transmit me his account, which I shall incorporate with my own, when I receive it.
				Our latest intelligence respecting you was contained in a letter from Mr: Pitcairn of the 18th: September, wherein he informs me you were well on the 15th: of that month. When I wrote you last, I was on the point of joining my father at Trenton and did so, a day or two after— Our good mother arrived about a fortnight after, bringing with her our Sister Mrs: Smith, who passes the winter with us, intending to join the Col: at Camp in N. Jersey in the Spring. My Mother’s health is better this winter than it has been for several years, & notwithstanding the fatigues of business, my father retains his usual health & spirits. This minuteness cannot be displeasing or uninteresting to you, on such a subject; I believe no body writes to you from hence, but myself, of course, you are not oppressed with this sort of news.
				To preserve the thread of my movements & transactions, I think proper to inform you, that I returned to this City the first week in November, took possession of my Office, which I was so fortunate as to obtain in a very eligible situation, my abode, in my fathers family, and until this time have pursued a pretty constant system of Professional attention; “Pangloss’s occupation,” I might say, has begun, with more flattering prospects than he had anticipated.
				Even the slight encouragement I have received, has made me feel of more weight in the community, than I ever did before, and I hope in the course of a twelvemonth to consider myself settled for life. How so, say you? Are you about to become one of us? I answer—No promises—But stranger things have happened— Dont be alarmed though, for, unless I marry for fortune, I shall remain as I am, for some years to come.
				We presume our Envoys to France, who sailed early in November have, ere this, safely arrived somewhere. They had an absolute controul over the destination of the Frigate in which they embarked, and nobody knows whence we may hear from them first. Their departure was at a fortunate moment, when the tide of prosperity had materially turned against the Republican armies, and when rumors prevailed, though destitute of foundation, that the Coalition had resolved to compel an universal combination against the french Republic. The story was circulated with great zeal, that previous to the

sailing of the frigate United States, the British Minister had strenuously remonstrated against the departure of the Commissioners for France. This was untrue, though there is room to believe, that the mission was regarded with a jealous eye by the British Cabinet. Since the affairs upon the Continent have reassumed a more favorable aspect for France—the total failure & we apprehend, the disastrous issue of the expedition to Holland; our advances, to meet any disposition that may discover itself on the part of the french Republic, towards an adjustment of difficulties, are viewed with much greater approbation than at any period since the Envoys were appointed. The strain of invective in which some people had indulged against the measure, has in many instances been converted into applause, and except Fenno’s Gazette, there is not, to my knowledge, a newspaper in the Country, that does not speak of it in the style of encomium, which I always thought it deserved.
				I hope you are supplied, from the proper department, with the public papers, for it has been impossible for me to furnish any thing of the sort. I purpose, nevertheless, by the first opportunity for Hamburg, to send you some pamphlets &ca:
				Congress assembled at the Constitutional period. The Speech adverted to the departure of the Commissioners for France—to the suspension of the boards of Commissioners under the british treaty, and to several objects of inferior magnitude. It was well received by the public. By the house of Representatives it was answered with uncommon cordiality & unanimity. By the Senate, with indifference if not coldness. No laws of much consequence have yet been passed, nor is there any subject likely to occur, unless indeed it be the renewal of the Alien & Sedition laws, that will give occasion for any great political animosity. A revision of the judiciary system was strenuously recommended in the speech, and some improvements may be hoped for. The old standing dishes of Militia & uniform Bankrupt systems will be brought out in course.
				The friends of political decorum & integrity, who advocated, in our late election for Governor of this State, by all lawful & constitutional means, the cause of the unsuccessful candidate, are likely to feel the effects of their opposition to him, whom the sovereign people have chosen to rule over them. The Offices throughout the State, such as depended on the will & pleasure of the Executive, are to change hands, wherever the occupant is known to have been inimical to the election of the present Governor, or where by bargain

& contract, prior to the result of the struggle, the Office was promised as the reward of faithful exertion, should success crown the event.
				Here is a specimen of the purity of Republican principles; the party, styling itself Republican, have gained their point, in a great measure, by this infamous barter of Offices, this traffic of place & pension. The Prothonotaries of Counties, Registers, the departments of the land Office, and various other places in the appointment of the Governor, are to undergo a thorough purification, &, graduated by the scale of Republicanism, are to be filled with the most devoted partizans of the Reigning potentate. The present occupants were all appointed by the predecessor, in his best days, & are generally men of character, understanding & capacity for their employments, but having the usual concomitants of these qualities, a sense of independence, superior to the allurements of a temporizing policy, they voted & used their influence at the election against the Man of the people; for this offence they die— No plea of honest exercise of opinion; of services faithfully rendered during a long course of employment; of hoary age; of numerous & dependent families; of upright character; nothing of all this can save them from the proscription of antecedent promises & engagements contracted by the Governor.
				Here is a faithful portrait, though moderately coloured in comparison of with the reality, of an Administration which commenced ten days ago. From such a glorious outset, how resplendent must be a career of three years continuance! The popular branch of the Legislature is of a similar kidney, by a majority of two members, but the Senate is differently composed. Here is the Ark of our salvation, & we have reason to think it will outlive the deluge. As I shall have occasion to return to this subject at a future day, I will dissmiss it for the present.
				It will not be from my letter, that you will first learn the event of General Washington’s death, nor is it necessary to say to you, that all America mourns, with unfeigned grief, the loss of her brightest ornament. All that can be expressed by solemnities of an outward nature, has been employed to commemorate this national calamity. The devotion, which was shewn to his character while living, the praise which was tributary to his rare virtues, and the admiration which his name alone extorted, all shrink from a comparison with that consummate honor & adoration, that is now paid to his memory. I leave you to collect from Newspaper detail the particulars of this occurrence; that the man whom United America gloried in

pronouncing, “first in War, first in peace, & first in the affections of his Country,” is now no more, is all I can add.
				With the warmest affection I am, / Your Brother
				
					Thomas B Adams.
				
			